Citation Nr: 1302406	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his social worker


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the claim currently on appeal.  [Due to a recent change in the location of the Veteran's residence, jurisdiction of his appeal should be transferred to the RO in Oakland, California.]

In his December 2008 claim, the Veteran sought entitlement to service connection for depression.  However, the medical evidence in this case not only reflects a diagnosis of depression, but also provides diagnoses of bipolar disorder and anxiety.  Therefore, the Veteran's claim will not be limited to that which he has written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he is not generally competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as is indicated on the cover page of this decision.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO on Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In October 2011, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board requested that the RO obtain any pertinent treatment records from the Veteran's private psychiatrist, R.S.S., M.D., and afford the Veteran a VA psychiatric examination to determine the nature, extent, and etiology of any psychiatric disorder that he may have.  The remand instructions specifically directed the VA examiner to provide an opinion as to the likelihood that any psychiatric disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service.  As will be discussed in greater detail below, despite numerous attempts, the Appeals Management Center (AMC), was unable to retrieve any additional private treatment records from Dr. R.S.  In August 2012, the AMC initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in October 2012, and copies of the VA examination report and November 2012 addendum have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the December 2012 Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder was first identified many years after service and has not been shown to be related to his military service.


CONCLUSION OF LAW

The Veteran does not have a chronic psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a December 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the December 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2008 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  

Pursuant to the October 2011 remand directives, the RO attempted to obtain any additional treatment records issued by the Dr. R.S., and dated from January 1999 to August 2006.  Upon receipt of the completed medical release form from the Veteran, the RO sent Dr. R.S. letters dated in March 2012 and April 2012, and requested any treatment records pertaining to the Veteran's psychiatric disorder(s), and dated from January 1, 1999 to August 30, 2006.  In an April 2012 letter, the RO informed the Veteran that they had sent two letters to Dr. R.S. specifically requesting copies of any medical records pertaining to psychiatric treatment the Veteran had received from 1999 to 2006.  In an April 2012 Report of Contact slip documenting a conversation between a representative at the RO and the Veteran's wife, it was noted that the March 2012 and April 2012 letters had been sent to the wrong address.  The Veteran's wife provided the RO with the correct address of record for Dr. R.S.  

An August 2012 Report of General Information form documented a conversation between a representative at the AMC and an employee of Dr. R.S.S., who stated that their office had in fact received the letters requesting the Veteran's treatment records, and had already faxed the information some time ago.  The AMC representative requested that the office fax the treatment records again as they had never been received.  In response, the employee requested that the AMC send the initial request for treatment records via facsimile once more, and provided the correct fax number for Dr. R.S.'s office.  The AMC representative subsequently sent the March 2012 and April 2012 request letters, as well as the completed medical release form, to Dr. R.S.'s office via fax.  A copy of the transmission verification report reflects that the fax went through and was sent to the fax number provided by Dr. R.S.'s employee.  

It does not appear that any additional private treatment records issued by Dr. R.S. have been sent to either the AMC or RO.  In August 2012, the AMC contacted the Veteran, and informed him that despite a faxed request sent to, and received by, Dr. R.S.'s office, no treatment records had provided by Dr. R.S..  It appears that the Veteran asked that the RO proceed with the appeal without these records.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining any outstanding private treatment records and the Veteran has not contended otherwise.  While the Veteran's representative contends that outstanding private treatment records from Dr. R.S. have yet to be obtained and associated with the claims file, the Board again finds that numerous efforts have been made to obtain these records without success.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  The United States Court of Appeals for Veterans' Claims (Court) has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

Also records of the Veteran's post-service treatment at the VA Medical Center (VAMC) in Tucson, Arizona and the Auburn Community Based Outpatient Clinic (CBOC) have been associated with the claims file and were reviewed by the RO in connection with the Veteran's claim.  Additionally, the Veteran has submitted written statements and has testified before the undersigned VLJ in support of his appeal.  

The Board observes that additional VA medical records dated from May 2010 to November 2012 were associated with the Virtual VA claims file after the October 2012 examination and were not reviewed by the VA examiner.  Nevertheless, the Board notes that these records do not provide additional information that was not already of record at the time of the VA examination.  Specifically, these records do not address the question asked of the VA examiner, i.e., whether the Veteran suffers from a psychiatric disorder that manifested during, or as a result of, active military service.  Rather, these records provide detailed information as to the Veteran's current psychiatric condition and how it has affected his day to day activities.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter and a remand is not necessary for the examiner to review them in their entirety.  

Pursuant to the October 2011 remand, the Veteran also underwent a VA examination in connection with his claimed disorder in October 2012; the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on a mental evaluation as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. I f there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his psychiatric problems originated in service.  In the July 2010 substantive appeal, the Veteran describing feelings of low self-esteem and self-doubt due to his clumsiness in basic training.  The Veteran also maintains that being placed in a secretarial job, despite certain learning disabilities which made it difficult for him to type, write, read and spell, further increased his frustration with his personal shortcoming and compounded his symptoms of depression.  During the November 2010 hearing, the Veteran stated that he began feeling depressed his first day of basic training.  According to the Veteran, he had a difficult time adjusting to certain marching practices and was kneed "[i]n the side of [his] leg" by one of his drill instructors.  The Veteran further claims to have been continually embarrassed and made to feel inadequate by his drill instructor during training.  See November 2010 Hearing Transcript, pp. 7-8.  

Turning to the Veteran's service treatment records, the Board notes that the Veteran was treated for back pain in February 1968, at which time he reported to feel very nervous, upset and to have trouble functioning in his environment.  The Veteran also exhibited signs of "severe nervousness" during what appears to be a September 1968 clinical visit.  The remainder of the service treatment records is clear for any signs of psychiatric problems.  While the Veteran reported a history of nervous trouble in the medical history report associated with his May 1969 separation examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal, and the Veteran had a psychiatric profile of S1 at the time of this examination.  See Odiorne v. Principi, 3Vet. App. 456, 457 (1992).  

Thus, there was no diagnosis of a psychiatric disorder during the Veteran's military service.  Moreover, the medical evidence of record does not show that the Veteran sought treatment for a psychiatric disorder immediately following his period of service or for many years thereafter.  Therefore, the Board finds that a psychiatric disorder did not manifest in service nor did any psychiatric disorder manifest to a compensable degree within one year of separation from service.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a psychiatric disorder until several decades after service.  In fact, the first post-service medical evidence of record pertaining to the Veteran's psychiatric condition is a February 2009 VA primary care intake evaluation reflecting an assessment of bipolar disorder.  This treatment report is dated nearly forty years after the Veteran's separation from service.  However, the Board notes that in a July 2010 letter, the Veteran's private psychiatrist, Dr. R.S., indicated that he began treating the Veteran for psychiatric symptoms in 1998.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The post-service medical evidence of record reflects that the Veteran presented at the Tucson VAMC in February 2009 to establish VA care.  During a mental health consultation, he reported that he had been followed by Dr. R.S. for the past ten years, and wished to transfer his psychiatric care from Dr. R.S. to the VA due to financial concerns.  The treatment provider reviewed a letter from Dr. R.S. which described the Veteran's psychiatric symptoms.  According to Dr. R.S., the Veteran had a diagnosis of bipolar depression with psychotic features; a history of manic symptoms, obsessions, and fears; as well as a "marked impairment in his social ability, attention and concentration and memory."  The Veteran was subsequently admitted to the Tucson VAMC for a period of two weeks after reporting to hear voices and exhibiting signs of suicidal ideation.  It was noted that he was admitted in a mixed state of mania and depression.  During his admission, the Veteran relayed a ten year history of bipolar disorder, and his diagnosis at the time of his discharge was that of bipolar disorder I.  See VA Inpatient treatment records dating from February 14 - 27, 2009.  

A March 2009 Mental Health Intensive Case Management Program (MHICM) treatment note indicated that the Veteran had a continuing diagnosis of bipolar disorder, as well as a diagnosis of depression.  Soon thereafter, the Veteran began participating at the VA Adult Day Health Care (ADHC) program, and during a March 2009 treatment visit, he provided his personal history and described having a "troubled" relationship with his father while growing up.  According to the Veteran, his father drank excessively, and was physically abusive with him during his teen years.  Based on his discussion with the Veteran, the VA clinician assessed him with bipolar disorder with symptoms of depression and anxiety which interfere with his ability to organize and perform daily tasks and interact with others.  A May 2009 Mental Health Group Counseling note reflected a diagnosis of psychosis, bipolar disorder and depression.  

In a December 2009 letter, the Veteran's parents described the changes in the Veteran's personality and mood after his enlistment.  In their letter, they discussed how after receiving orders from the Army Draft, the Veteran reported to feel scared and worried that he would get killed in Vietnam, and began to isolate himself from others.  They also described how the Veteran started to have 'ups and downs' in which he stopped sleeping at times, and his mood swings and depression inevitably resulted in the break-up of his relationship with his then girlfriend.  They further indicated that after his enlistment in the Air Force, the Veteran wrote them letters stating that he was 'very lonely and depressed' and wished to come home.  According to the Veteran's parents, the Veteran's initial assignment as an administrative specialist was not the right field for him given the difficulties he experienced reading, writing and spelling.  The Veteran's parents further stated that the Veteran reported to feel useless and as though he had 'nothing to live for' because he felt he could not perform the job he was given.  

In a hand-written statement, also dated in December 2009, the Veteran's brother, G.C., indicated that the Veteran seemed different emotionally after he returned home from service.  According to G.C., the Veteran has never been the same person he was prior to his enlistment.  

In his July 2010 substantive appeal, the Veteran stated that he started to feel depressed when he was first drafted into the Army, and his depression worsened after he was sent overseas to Greece and assigned to work at another administrative job.  According to the Veteran, his current psychiatric disorder is related to his in-service experiences.  

In a July 2010 letter, Dr. R.S. noted that he treated the Veteran from 1998 to 2006, and provided a description of the Veteran's reported experiences while serving in the military.  According to Dr. R.S., the Veteran was ridiculed during basic training for not marching correctly, and was placed in a secretarial type position despite having a learning disorder.  A combination of these in-service events led the Veteran to feel depressed and inadequate as a person.  Dr. R.S. further described the Veteran's reaction upon receiving news from his then-fiancé that their relationship was over, noting that the Veteran soon became very depressed, and "started to think of ways to kill himself."  According to Dr. R.S., the Veteran struggled with these demons throughout his tour of duty, but was "too afraid to seek help for fear of disappointing his country, family and friends."  Based on his understanding of the Veteran's reported history, Dr. R.S. determined that the Veteran's years in the military are a principle cause of his psychiatric illness.  

The Veteran was afforded a VA examination at the VAMC in Sacramento, California, in October 2012.  During the examination, the examiner provided a review of the Veteran's medical history, including his service treatment records, pertinent post-service treatment records, and any lay statements submitted by the Veteran and his family members.  During the evaluation, the Veteran described his military history, and reported that his psychiatric problems originated in service during basic training "when he was hit in the back and hip by his drill instructor."  The Veteran explained that he started to feel depressed after being placed in the wrong career field, and his psychiatric condition continued to worsen after he received a letter from his then-fiancé informing him that their relationship was over.  The Veteran also added that being away from his parents further increased his depression.  With respect to his post-service employment, the Veteran stated that he worked for the Street Department for six years, and subsequently found another job doing the same type of work with the civil service for the following thirty years, retiring in 2008.  According to the Veteran, he had recently begun working part-time as a parking attendant at an airport, but had to stop in 2011 when he was hit by a car while walking.  Based on the Veteran's recollection, he was hospitalized for 105 days as a result of his injuries, and has reportedly had problems with his back, pelvis, ribs, rotator cuffs and teeth ever since.  

When providing his medical history, the Veteran stated that he had his first nervous breakdown, and consequent mental health intervention, in 1998.  The Veteran attributed this reaction to the fact that his boss was trying to fire him, and his wife, who was also present during the examination, attested to the fact that the Veteran was in a depressive state at that time.  The Veteran also recalled being hospitalized at a psychiatric hospital for two months in 2000 after one of his daughters from his first marriage was killed in a car accident.  According to the Veteran's wife, the Veteran's mood has been up and down for most of his life, but his condition had stabilized in recent years.  Upon evaluating the Veteran's mental status, the examiner noted that the Veteran exhibited a depressed mood, flattened affect, and disturbances of motivation and mood.  Based on his review of the medical records, as well as his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with bipolar disorder not otherwise specified (NOS), and determined that said disorder was less likely than not incurred in or caused by the Veteran's military service.  The examiner based this conclusion on the rationale that the Veteran never sought psychiatric treatment in service.  According to the examiner, the Veteran's presentation during the interview, as well as the supportive letters submitted by the Veteran, his parents, and his civilian psychiatrist suggest that the Veteran may have dealt with some depression during his period of service in the Air Force "that was probably related to his adjustment at the time."  However, the examiner determined that there was no indication that the Veteran was suffering from a psychiatric disorder for many years after his discharge until 1998.  

In the November 2012 addendum, the same VA examiner, upon reviewing the July 2010 letter from Dr. R.S. once more, and relying on the same explanation provided in the October 2012 VA examination report, found no objective evidence to link the Veteran's bipolar disorder to his time in service.  

In this case, the Veteran clearly has a current diagnosis of bipolar disorder, and his service treatment records reflect a few in-service complaints, as well as signs, of nervous trouble.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the July 2010 opinion to be insufficient to grant the Veteran's claim.  Although Dr. R.S. relates the Veteran's current psychiatric disorder to service, this opinion is entitled to little probative weight, as Dr. R.S. based his opinion on an incomplete review of the record.  Indeed, Dr. R.S. did not have an opportunity to review the Veteran's claims file in its entirety, and therefore did not address certain post-service occupational and personal stressors which may have contributed to the Veteran's current condition.  Throughout his appeal, the Veteran has stated that he began seeking psychiatric treatment in 1998, and at the October 2012 VA examination, the Veteran explained that he had his first nervous break-down in 1998 due to the belief that his boss was trying to fire him.  He also added that he had to be hospitalized in 2000 after the death of one of his daughters.  These post-service factors were neither acknowledged nor discussed in the July 2010 opinion.  Moreover, the July 2010 opinion fails to address the years long evidentiary gap between the Veteran's military service and his first post-service complaints and diagnosis of a psychiatric disorder.  Therefore, this opinion is of little probative value because it was not predicated on a complete factual history and thorough review of the claims file.  See Nieves-Rodriguez v. Peake.  (It is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  

The Board concludes that the October 2012 VA opinion, in conjunction with the November 2012 addendum, is adequate upon which to base a determination.  This VA examination report included a mental evaluation of the Veteran and a review of the Veteran's claims file.  In addition, the October 2012 VA examiner based his opinion on an accurate background and the relevant historical facts.  Also, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record.  Specifically, the examiner noted that there was no evidence of on-going psychiatric treatment until 1998, twenty nine years after the Veteran's discharge.  The examiner also acknowledged the service treatment records; the lay statements submitted by the Veteran and his family members; and the July 2010 opinion issued by Dr. R.S., and noted that while the Veteran may have dealt with some depression during his period of service in the Air Force, this was more likely related to his adjustment at the time.  In the November 2012 addendum, the VA examiner acknowledged the July 2010 opinion once more, and reiterated his previous explanation, finding no objective evidence to link the Veteran's bipolar disorder to his time in service.  In effect, the examiner acknowledges the fact that the Veteran experienced a difficult time in service, but attributed this to his adjustment to military life; not an early manifestation of his psychiatric disorder.  The VA examiner specifically finds that the Veteran did not seek psychiatric treatment in service.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the October 2012 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current psychiatric disorder and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

To the extent that the medical evidence reflects a diagnosis of depression, the Board finds that the only competent medical evidence relating the Veteran's depression to service is the July 2010 opinion issued by Dr. R.S.  As previously discussed, the Board does not find this opinion sufficient to grant the claim.  The psychiatric assessment provided by Dr. R.S. was based on his recollection of psychiatric symptoms exhibited by the Veteran between 1998 through 2006, and not on the Veteran's current mental state.  Furthermore, even if the Veteran does have depression, the opinion relating the depression to service was based on the Veteran's reported statements and not on a complete and thorough review of the claims file.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

To the extent that the Veteran contends that he has a chronic psychiatric disability that is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to his military service.  In this regard, there is no indication that the Veteran is competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, the statements offered by the Veteran in support of this claim are not competent evidence of a nexus between the diagnosed disability and military service.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, his psychiatric symptoms first manifested in service and have continued to progress since that time.  

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, the medical evidence of record discloses twenty-nine years from the time the Veteran separated from service and the first evidence of record referencing treatment for and a diagnosis of a psychiatric disorder.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue twenty-nine after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Furthermore, throughout his appeal, the Veteran has consistently relayed a ten year history of bipolar disorder (see VA treatment records dated in February 2009) and has referenced post-service events which may have played a role in his decision to seek psychiatric treatment in 1998.  Moreover, the Board observes that the October 2012 VA examiner considered the Veteran's report of continued symptomatology in rendering his negative nexus opinion.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b). 

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the currently diagnosed bipolar disorder and active duty, service connection a chronic psychiatric disorder is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for a psychiatric disorder denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


